DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121. If inventions I or II is elected, then further restriction to one of the three species is required (as further detailed in Section 2 below):
Inventions I: Claim(s) ({1-6, 8-11, 13, 15-16, 20-24, 26, 38, 43}, {47}), drawn to a device, classified CPC symbols H01L51/5012.
Inventions II: Claim(s) 67 drawn to a method of depositing a device, classified CPC symbols H01L51/56.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of using the product.  A product and a process of using the product can be shown to be distinct inventions if either or both of the following can be shown: (A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process. (MPEP § 806.05(H)).
       For example, in the instant case, In the instant case, the process as claimed, in 67 (group II) can be practiced with another materially different product without “depositing a single continuous layer of the electron/exciton blocking material 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. Please see section 3 below.
Upon election, i.e., the Inventions I or II, applicant is further required under 35 U.S.C. 121 to elect a single one of the following disclosed species to which prosecution shall be restricted should no generic claim be finally held allowable:
An LED, as described in (Fig 1; [0108]). 
An LED, as described in (Fig 2; [0142]).
An LED, as described in (Fig. 3; [0108-0109]).
An LED, as described in (Fig. 4; [0110]).
An LED, as described in (Fig. 5; [0111]).
An LED, as described in (Fig. 6; [0112]).
An LED, as described in (Fig. 7; [0113]).
An LED, as described in (Fig. 8; [0115]).
An LED, as described in (Fig. 9; [0116]).
An LED, as described in (Fig. 10; [0117]).
An LED, as described in (Fig. 11; [0118]).
The species of different structure, Species M.I-M.XI, as claimed are independent or distinct because they have been disclosed in separate Figures and different Embodiments, and are characterized by mutually exclusive characteristics as follows:
Regarding Species M.I - M.XI, mutually exclusive features of “the OLED can further comprise one or more of other optional functional layers such as an HIL, a
HBL, an ETL, and an electron injecting layer (EIL)” (Fig 1; [0108]) ", in Species M.I, and, features of “substrate 210, a cathode 215, an emissive layer 220, a hole transport layer 225, and an anode 230” (Fig 2; [0142])", in Species M.II , and, features of “if the emissive region 335 is comprised of a plurality of alternating EMLs and sensitizing layers, the host material in the bottom-most layer on the anode side of the emissive region 335 (regardless of whether the bottom-most layer is an EML or a sensitizing layer), can be the electron/exciton blocking material used in the EBL 330. On the 
the cathode side of the emissive region 335 (regardless of whether the top-most layer is an EML or a sensitizing layer), can be the hole/exciton blocking material used in the HBL 340, if the HBL 340 is present next to the emissive region 335. If the HBL is not present, the host material in the top-most layer on the cathode side of the emissive region 335 would be the electron transporting material used in the ETL345”, in Species M.III , and, features of “an inverted OLED structure where the cathode is deposited on the substrate first. The sequence of the functional layers of the OLED is the same as that in the OLED shown in FIG. 3 but in reverse order starting from the cathode layer”, in Species M.IV , and, features of “a tandem stacked OLED structure in which two
sets of Emissive Region/EBL/HTL combination layers stacked on top of one another form the OLED. The EBL of the present disclosure is between the HTL and the Emissive Region in each set. In addition to the Emissive Region/EBL/HTL combination of layers” , in Species M.V , and, features of “a stacked OLED structure in which three sets of Emissive Region/EBL/HTL combination layers stacked form the OLED. The EBL of the present disclosure is between the HTL and the Emissive Region in each set”, in Species M.VI, and, features of “a first pixel comprising a first OLED Pl; and a second pixel comprising a second OLED P2 is disclosed. In the display device 500, 3 sub-pixels of different color are formed by the 3 OLED structures Pl, P2, and P3 where one common continuous EBL comprising the electron/exciton blocking material of the present disclosure extends across the 3 OLED structures between their EML and HTL”,  in Species M.VII, and, features of “a pixel in a display device 600 in
which 3 sub-pixels of different color are formed by 3 OLED structures Pl, P2, P3 where 
respectively”, in Species M.IX, and, features of “a display device 800 in which 4 sub-pixels of different color are formed by 4 OLED structures Pl, P2, P3, P4 where one
common EBL of the present disclosure extends across 2 adjacent OLED structures Pl, P2 of the 4 OLEDs. The common EBL is in direct contact with the EML A and EML B of the two OLEDs Pl, P2, respectively. The remaining two OLEDs P3, P4 can have an EBL of a different electron/exciton blocking material extending across both OLEDs P3, P4 or not have an EBL, in which case the third and fourth OLEDs P3, P4 can have a common HTL at the same location rather than an EBL”, in Species M.X, and, features of “a pixel in a display device 900 in which 4 sub-pixels of different color are formed by 4 OLED structures Pl, P2, P3, P4 where one common EBL of the present disclosure extends across 3 adjacent OLED structures Pl, P2, P3 of the 4 OLEDs. The common EBL is in direct contact with the EML A, EML B, and EML C of the three OLEDs Pl, P2, P3, respectively. The remaining fourth OLED P4 can have an EBL of a different   electron/exciton blocking material or not have an EBL, in which case the fourth OLED M.I - M.XI, are independent or distinct, reciting mutually exclusive features. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is 
The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims encompassing to a non-elected species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species MPEP § 809.02(a).

Applicant is required under 35 U.S.C. 121 to elect a single disclosed inventions, either Inventions II or one of the species , described in Section 2, from Inventions I, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MOHAMMAD A RAHMAN/

Examiner, Art Unit 2898                                                                                                                                                        
/FARUN LU/Primary Examiner, Art Unit 2898